DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8 and 12Hashimoto et al. (JP 2006-124510) in view of Chiba et al. (WO 2014-010500).
Regarding claims 1 and 12, Hashimoto discloses resin composition comprising (a) 40 to 80 wt.% of an acid modified polypropylene based resin (paragraphs 0006, 0013) and (b) 20 to 60 wt.% of ethylene vinyl acetate copolymer (paragraph 0006) wherein total component a and b is 100 mass%.
Hashimoto is silent regarding acid modified amount 0.5 to 10 mol%.
Chiba discloses resin composition comprising acid modified polyolefin resin comprising acid modified in amount of 0.5 to 15% by mass to obtain improved mechanical properties and abrasion resistance (paragraphs 0039-0041).
It would have been obvious to one of ordinary skill in the art to use acid modified amount of Chiba in the acid modified polypropylene resin of Hashimoto to obtain improved mechanical properties and abrasion resistance. Given that the resin composition of Hashimoto in view of Chiba discloses the same composition as claimed in present claims, it is clear that the resin composition of Hashimoto in view of Chiba would intrinsically possess the same properties as presently claim.
However, the recitation in the claims that the resin composition is “for an adhesive layer of a laminate” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and 
Regarding claim 2, Hashimoto in view of Chiba discloses the resin composition of claim 1, further comprises 60 to 180 parts by mass of inorganic hydrate, i.e. flame retardant, (paragraph 0006).
Regarding claim 8, Hashimoto in view of Chiba discloses a flexible cable comprising the resin composition of claim 1 (paragraphs 0001, 0007-0009). 
While there is no disclosure that the flexible cable is an flexible flat cable as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. flexible flat cable, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art composition.

Claims 1-3, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segura et al. (EP 2883925).
Regarding claims 1 and 3, Segura discloses a resin composition for an adhesive layer of a laminate (paragraphs 0001, 0018, 0091), wherein the resin composition comprising 45 to 90 wt% of an acid modified polypropylene based resin, i.e. component (A), and 5 to 40 wt% of a copolymer of ethylene and vinyl acetate, i.e. component (B), (claims 1, 12), wherein the amount of acid in the modified polypropylene based resin is 0.05 to 2 wt% (paragraphs 0013, 0063). When the acid modified polypropylene resin is used in an amount of 80 wt% and ethylene vinyl acetate copolymer in an amount of 20 wt%, it meets the presently claimed limitation of total of the component (A) and the component (B) is 100 wt%.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, Segura discloses the resin composition of claim 1, further comprising flame retardant (paragraph 0064).
Since the instant specification is silent to unexpected results, the specific amount of flame retardant is not considered to confer patentability to the claims. As the growth of fire is a variable that can be modified, among others, by adjusting the amount of flame retardant, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of flame retardant in Segura to obtain the desired property (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claims 8-9, Segura discloses the resin composition of claim 1. 
While there is no disclosure that the resin composition for pipes is an flexible flat cable as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. flexible flat cable, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art resin composition for pipes and further that the prior art structure which is a resin composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 10, Segura discloses the resin composition of claim 1, wherein the laminate comprising a resin film base material and an adhesive layer containing the resin composition of claim 1 placed on the one side of the resin film base material (paragraph 0018). 
Regarding claim 12, Segura discloses a resin composition for an adhesive layer of a laminate (paragraphs 0001, 0018, 0091), wherein the resin composition comprising 45 to 90 wt% of an acid modified polypropylene based resin, i.e. component (A), and 5 to 40 wt% of a copolymer of ethylene and vinyl acetate, i.e. component (B), (claims 1, 12), wherein the amount of acid in the modified polypropylene based resin is 0.05 to 2 wt% (paragraphs 0013, 0063). When the acid modified polypropylene resin is used in an amount of 80 wt% and ethylene vinyl acetate copolymer in an amount of 20 wt%, it meets the presently claimed limitation of total of the component (A) and the component (B) is 100 wt%. Given that the resin composition of Segura discloses the same 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-4 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (JP 1996-033143) in view of Hashimoto et al. (JP 2006-124510) and Chiba et al. (WO 2014-010500). 
Regarding claims 1-3 and 12, Oshima discloses a laminate comprising an adhesive layer comprising ethylene vinyl acetate polymer (claim 3, paragraph 0018). Oshima does not disclose the composition as claimed in present claims.
Hashimoto discloses resin composition comprising (a) 40 to 80 wt.% of an acid modified polypropylene based resin (paragraphs 0006, 0013) and (b) 20 to 60 wt.% of ethylene vinyl acetate copolymer (paragraph 0006) wherein total component a and b is 100 mass%. Hashimoto discloses that the composition has excellent in flame retardancy, cold resistance, mechanical characteristics and molding processability (paragraph 0001).
It would have been obvious to one of ordinary skill in the art to use the composition of Hashimoto in the layer of Oshima to obtain excellent in flame retardancy, cold resistance, mechanical characteristics and molding processability.
Oshima in view of Hashimoto is silent regarding acid modified amount 0.5 to 10 mol%.
Chiba discloses resin composition comprising acid modified polyolefin resin comprising acid modified in amount of 0.5 to 15% by mass to obtain improved mechanical properties and abrasion resistance (paragraphs 0039-0041).
It would have been obvious to one of ordinary skill in the art to use acid modified amount of Chiba in the acid modified polypropylene resin of Oshima in view of Hashimoto to obtain improved mechanical properties and abrasion resistance. Given that the resin composition of Oshima in view of Hashimoto and Chiba discloses the same composition as claimed in present claims, it is clear that the resin composition of Oshima in view of Hashimoto and Chiba would intrinsically possess the same properties as presently claim.
Regarding claims 4 and 10, Oshima in view of Hashimoto and Chiba discloses a laminate comprising a biaxially oriented PET film (paragraph 0009), an adhesion promoting layer, i.e. an anchor coat, containing a silane coupling agent (paragraph 0013) and an adhesive layer (claim 1) containing the resin composition of claim 1 wherein the anchor coat and the adhesive layer are layered in this order on one side of the resin film (figure 1).
Regarding claims 8-9, Oshima in view of Hashimoto and Chiba discloses a flat cable (claim 1) wherein the flat cable comprises the resin composition and laminate of claims 1 and 3.
Regarding claim 11, Oshima in view of Hashimoto and Chiba discloses a flexible flat cable comprising first laminate, a conductor, and second laminate wherein the first .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (JP 1996-033143) in view of Hashimoto et al. (JP 2006-124510) and Chiba et al. (WO 2014-010500) and further in view of Schlosser et al. (US 2008/0027161).
Regarding claim 5, Oshima in view of Hashimoto and Chiba discloses the laminate of claim 4 but fails to disclose amino based silane agent.
Schlosser discloses highly filled polyolefin based cable comprising amino based silane agent to obtain improved mechanical properties and increased tensile strain at break (paragraph 0011).
It would have been obvious to one of ordinary skill in the art to use the amino based silane agent of Schlosser in the composition of Oshima in view of Hashimoto and Chiba to obtain improved mechanical properties and increased tensile strain at break.


Response to Arguments

Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive.
Applicant files second Declaration and states that the claimed resin composition demonstrates superior adhesiveness. The declaration is appreciated. However, it is noted that data is not persuasive given that the data is not commensurate in scope with In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787